DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s submission dated 2 November 2021 has been received and made of record.  Claims 1, 9, 12, 21, and 25 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 21 July 2021.

Terminal Disclaimer
The terminal disclaimer filed on 4 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application No. 14369319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 27 October 2021 and in subsequent communications.

The application has been amended as follows: 

a) receiving one or more input data stream items from a previous node in the data processing pipeline, each input data stream item comprising:
i) input stream data; and
ii) a reference to nodal stream data processing information stored by the previous node in the data processing pipeline, the reference including an identifier of the previous node, and the nodal stream data processing information stored by the previous node including a history of processing performed by the previous node and a reference to a file containing the input stream data;
b) deriving derived stream data from the input stream data;
c) storing intermediate nodal stream data processing information relating to a derivation of the derived stream data;
d) generating an output data stream item comprising:
ii) the reference, received from the previous node in the data processing pipeline, to the nodal stream data processing information stored by the previous node in the data processing pipeline;
ii) the derived stream data; and
ii) a reference to the intermediate nodal stream data processing information, said reference to the intermediate nodal stream data processing information including an identifier of [[an]] the intermediate data stream processing node, and the intermediate nodal stream data processing information stored by the intermediate data stream processing node including a second history of processing performed by the intermediate data stream processing node and a reference to a second file containing the derived stream data;
the intermediate nodal stream data processing information based on the reference to the nodal stream data processing information sent by the intermediate data stream processing node in the output data stream item; and
f) providing the intermediate nodal stream data processing information in response to said request.

2. (Canceled)

3. (Currently Amended) A method according to claim 1 wherein the intermediate data stream processing node stores the intermediate nodal stream data processing information by adding, for each message output by the intermediate data stream processing node, a log entry to a log stored by the intermediate data stream processing node.

4. (Currently Amended) A method according to claim 3 wherein the log entry includes an output data stream item identifier of the generated output data stream item, the output data stream item identifier uniquely identifying the output data stream item in the message-oriented data stream processing system.

5. (Currently Amended) A method according to claim 3 wherein the log includes either or both of the reference to the file and the reference to the second file.

the intermediate nodal stream data processing information includes intermediate nodal configuration data relating to the configuration of the intermediate data stream processing node.

7.—8. (Canceled)

9. (Currently Amended) An intermediate data stream processing node for use in a data stream processing network providing a data processing pipeline comprising an ingress node, one or more intermediate nodes and an egress node, said intermediate data stream processing node comprising:
a processing system, including a computer hardware processor, the processor system to be at least configured to: 
a) receive one or more input data stream items from a previous node in the data processing pipeline, each input data stream item comprising: 
i) input stream data; and 
ii) a reference to nodal stream data processing information stored by the previous node in the data processing pipeline, the reference including an identifier of the previous node, and the nodal stream data processing information stored by the previous node including a history of processing performed by the previous node and a reference to a file containing the input stream data;
b) derive derived stream data from the input stream data;
c) store intermediate nodal stream data processing information relating to a derivation of the derived stream data; 
d) generate an output data stream item comprising:
i) the reference, received from the previous node in the data processing pipeline, to the nodal stream data processing information stored by the previous node in the data processing pipeline;

iii) a reference to the intermediate nodal stream data processing information, said reference to the intermediate nodal stream data processing information including an identifier of the intermediate data stream processing node, and the intermediate nodal stream data processing information stored by the intermediate data stream processing node including a second history of processing performed by the intermediate data stream processing node and a reference to a second file containing the derived stream data;
e) receive, directly or indirectly from the egress node, a request, based on the reference to the intermediate nodal stream data processing information sent by the intermediate data stream processing node in the output data stream item, for the intermediate nodal stream data processing information, and
f) provide the intermediate nodal stream data processing information in response to said request.

10. (Canceled)

11. (Currently Amended) A data processing network comprising a combination of intermediate data stream processing nodes according to claim 9.

12. (Currently Amended) A method of managing a data stream processing system providing a data processing pipeline comprising an ingress node, one or more intermediate nodes and an egress node, said method comprising:


a) receive an input data stream item from a previous node in the data processing pipeline, the input data stream item comprising: 
i) input stream data; and 
ii) a reference to nodal stream data processing information stored by the previous node in the data processing pipeline, the reference including an identifier of the previous node, and the nodal stream data processing information stored by the previous node including a history of processing performed by the previous node and a reference to a file containing the input stream data; 
b) derive derived stream data from the input stream data; 
c) store intermediate nodal stream data processing information relating to a derivation of the derived stream data; 
d) generate an output data stream item comprising:
ii) the reference, received from the previous node in the data processing pipeline, to the nodal stream data processing information stored by the previous node in the data processing pipeline;
ii) the derived stream data; and
iii) a reference to the intermediate nodal stream data processing information, said reference to the intermediate nodal stream data processing information including an identifier of the intermediate data stream processing node, and the intermediate nodal stream data processing information stored by the intermediate data stream processing node including a second history of processing performed by the intermediate data stream processing node and a reference to a second file containing the derived stream data;
operating a management node of said data stream processing system to receive said output data stream item, test a condition in response to receipt of the output data stream item, and based on the intermediate data stream processing node which generated the output data stream the intermediate data stream processing node; and 
operating the intermediate data stream processing node which generated the output data stream item to receive, directly or indirectly from the management node, said request for the intermediate nodal stream data processing information, and provide said management node with the intermediate nodal stream data processing information in response to said request.

13. (Previously Presented) A non-transitory computer readable medium tangibly embodying a program of instructions executable to carry out the method of claim 1.

14. (Previously Presented) A non-transitory computer readable medium tangibly embodying one or more programs of instructions executable to carry out the method of claim 12. 

15. - 20. (Canceled)

21. (Currently Amended) A method of operating an intermediate data stream processing node in a message-oriented data stream processing system providing a data processing pipeline comprising an ingress node, two or more intermediate nodes and an egress node, said method comprising:
a) receiving one or more input data stream items from a previous intermediate node in the data processing pipeline, each input data stream item comprising:
i) input stream data; and


b) deriving derived stream data from the input stream data;
c) storing a current log entry relating to the derivation of the derived stream data;
d) generating an output data stream item comprising:
i) the previous process step log reference; 
ii) the derived stream data; and 
iii) a current process step log reference enabling a retrieval of the current log entry stored by a current intermediate node, the current process step log reference including an identifier of the current intermediate node, and the current log entry stored by the current intermediate node including a second processing history performed by the current intermediate node and a reference to a second file containing the derived stream data; and 
e) receiving, directly or indirectly from the egress node, a request for the current log entry stored by the current intermediate node including the second processing history performed by the current intermediate node based on the current process step log reference sent by the current intermediate node in the output data stream item; and 
f) providing the current log entry stored by the current intermediate node including the second processing history performed by the current intermediate node in response to receipt of the request.

22. (Currently Amended) A method according to claim 21 wherein 
message-oriented data stream processing system; 
the method further comprises creating an output data stream item identifier which uniquely identifies the output data stream item in the message-oriented data stream processing system such that the input data stream item identifier and the output data stream item identifier are independent of one another; and 
the current process step log reference further comprises the output data stream item identifier.

23. (Previously Presented) A method according to claim 21 wherein the message- oriented data stream processing system is fed by data streams from respective sensors, the sensors reporting information relevant to a functioning of a city, such that the received one or more input data stream items includes sensor data reporting information relevant to the functioning of the city.

24. (Previously Presented) A method according to claim 21 wherein the message- oriented data stream processing system provides data for a plurality of applications.

25. (Currently Amended) A method of operating an intermediate data stream processing node in a message-oriented data stream processing system providing a data processing pipeline comprising an ingress node, two or more intermediate nodes and an egress node, said method comprising:
a) receiving one or more input data stream items from a previous intermediate node in the data processing pipeline, each input data stream item comprising:
i) input stream data; and

b) deriving derived stream data from the input stream data;
c) storing a current log entry relating to a derivation of the derived stream data, the current log entry including the previous process step log reference;
d) generating an output data stream item comprising: 
i) the derived stream data; and 
ii) a current process step log reference enabling a retrieval of the current log entry stored by a current intermediate node, the current process step log reference including an identifier of the current intermediate node, and the current log entry stored by the current intermediate node including a second processing history performed by the current intermediate node and a reference to a second file containing the derived stream data; and 
e) receiving, directly or indirectly from the egress node, a request for the current log entry stored by the current intermediate node including the second processing history performed by the current intermediate node based on the current process step log reference sent by current intermediate node in the output data stream item; and 
f) providing the current log entry stored by the current intermediate node including the second processing history performed by the current intermediate node in response to receipt of the request.

26. (Currently Amended) A method according to claim 25 wherein 
message-oriented data stream processing system; 
the method further comprises creating an output data stream item identifier which uniquely identifies the output data stream item in the message-oriented data stream processing system such that the input data stream item identifier and the output data stream item identifier are independent of one another; and 
the current process step log reference further comprises the output data stream item identifier.

27. (Previously Presented) A method according to claim 25 wherein the message- oriented data stream processing system is fed by data streams from respective sensors, the sensors reporting information relevant to a functioning of a city, such that the received one or more input data stream items includes sensor data reporting information relevant to the functioning of the city.

28. (Previously Presented) A method according to claim 25 wherein the message- oriented data stream processing system provides data for a plurality of applications.

Allowable Subject Matter
Claims 1, 3-6, 9, 11-14, 21-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As the closest prior art, Eisner shows receiving gateway messages or input data stream items comprising a payload or input stream data. (Fig. 3; [0007], lines 1-8) The gateway message header includes message ID/processing history/security/routing. ([0077], Table 1) The header information includes an identifiers such as addresses of previous gateways/history of where the message has been/digital signatures. ([0080-0083]; [0174]; [0176]) The gateways store message data and message processing data in local storage at the gateway. ([0103]; [0073]) However, Eisner fails to show that the processing data stored at the local storage at the gateway includes a reference to file containing the stream data. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.